Order of Appellate Division modified so as to strike therefrom the judgment of affirmance on the appeal of plaintiff and also the provision for the recovery of costs *Page 629 
of appeal against defendant; and defendant having been permitted to withdraw his appeal from so much of the order as directed a new trial, the appeal from that portion of the order of the Appellate Division is dismissed, without costs of this appeal to either party; no opinion.
Concur: CULLEN, Ch. J., GRAY, HAIGHT, VANN, WERNER, HISCOCK and COLLIN, JJ.